Citation Nr: 0707738	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical back pain with degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to an effective date prior to December 27, 
2002 for the award of service connection for mechanical back 
pain with degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1991 to June 
1998.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which granted service connection 
for mechanical back pain with degenerative disc disease of 
the lumbar spine and assigned a 10 percent evaluation 
effective December 27, 2002.  


FINDINGS OF FACT

1.  The veteran has mechanical back pain with degenerative 
disc disease; 90 degrees forward flexion, 10 degrees 
extension, 20 degrees lateral bending and 15 degrees rotation 
bilaterally; no obvious gait abnormality; no tenderness on 
palpation; and normal vertebral height and alignment.

2.  The veteran's original claim for service connection for a 
back injury was received on December 27, 2002; there were no 
communications received prior to this time that could be 
construed as a formal or informal claim for service 
connection.

3. The RO established a 10 percent rating for mechanical back 
pain with degenerative disc disease of the lumbar spine, 
effective December 27, 2002, the date of receipt of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for mechanical back pain with degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 
5242, 5243 (2006). 

2.  The criteria for an effective earlier than December 27, 
2002 for the grant of service connection for mechanical back 
pain with degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.114(a)(1), 3.155(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the February 2003 letter addressed the veteran's 
original application for service connection.  In May 2003, 
the RO awarded service connection for mechanical back pain 
with degenerative disc disease of the lumbar spine and 
assigned an 10 evaluation, effective the date of receipt of 
the claim.  Therefore, the February 2003 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation and for an earlier effective date.  The RO issued 
a statement of the case in December 2003, providing the 
veteran with pertinent criteria for establishing a higher 
initial rating, and with an explanation of the regulations 
for the assignment of an effective date.  Thus, the Board 
finds that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.  As 
the veteran's claim for an earlier effective date is being 
denied as a matter of law, there is no indication that any 
notice deficiency reasonably affects the outcome of this 
claim.  Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, and lay statements have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a.  The most recent revisions, codified in 
Diagnostic Codes 5235 through 5243, became effective on 
September 26, 2003. 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 
(Aug. 27, 2003); See also 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2006).  The new criteria include a revision of 38 
C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria. VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made. See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g) (West 2002).

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of 
motion of the lumbar spine; a 20 percent evaluation for 
moderate limitation of motion; and a maximum 40 percent 
evaluation for severe limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002). 

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just. 
38 C.F.R. § 4.6 (2006). Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue. Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 5293, applicable on and after September 23, 
2002 and prior to September 26, 2003, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  A 10 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months; a 20 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Id.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  The revised 
schedular criteria for the rating of spine disabilities, 
effective from September 26, 2003, evaluates degenerative 
arthritis of the spine based on limitation of motion under 
the General Rating Formula for Disease and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006); 
see also Diagnostic Code 5003.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent evaluation 
is assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine at 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 2; see also Plate V.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  Id.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
Id.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability. 38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

VA treatment records show that the veteran has been seen for 
chronic lower back pain, and has been treated with 
medication.  (See VA treatment records, December 2002 to 
April 2003).  During an April 2003 VA examination the veteran 
reported that he had flare-ups approximately once per month 
in which he would have to miss work.  The veteran ambulated 
without any obvious gait abnormality.  Physical examination 
did not reflect tenderness on palpitation.  The veteran had 
90 degrees forward flexion, 10 degrees extension, 20 degrees 
lateral bending in each direction and 15 degrees rotation, 
with pain beyond all of these ranges of motion.  X-rays 
reflect some interval loss of disc space height posteriorly 
at L5-S1 representing an element of degenerative disc change.  
Other disc spaces were preserved.  Vertebral height and 
alignment were normal and there were no pars defects or 
appreciable bone lesions.  The veteran was assessed 
mechanical back pain with mild degenerative disc disease.  

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5292, applicable prior to September 26, 2003, 
for slight limitation of motion of the lumbar spine.  The 
medical evidence does not reflect moderate limitation of 
motion to warrant a higher 20 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The veteran is not shown to have intervertebral disc syndrome 
with incapacitating episodes, requiring bed rest prescribed 
by a physician and treatment by a physician, having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months to warrant a higher 20 percent under either 
Diagnostic Code 5293 (effective Sept. 23, 2002) or under 
Diagnostic Code 5243 (effective Sept. 26, 2003).  During an 
April 2002 VA examination, the veteran reported having 
approximately one flare-up a month which required him to miss 
work.  However, VA treatment records and his VA examination 
did not reflect incapacitating episodes which required 
treatment by a physician.    

From September 26, 2003, degenerative arthritis of the spine 
may be rated based on limitation of motion under the General 
Rating Formula for Disease and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2006); see also 
Diagnostic Code 5003.  The Board finds that a higher 20 
percent evaluation is not warranted under Diagnostic Code 
5242, where the veteran is not shown to have forward flexion 
limited to 60 degrees or less, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2006).  During the April 2003 VA 
examination, the veteran had 90 degrees forward flexion and a 
combined range of motion of 170 degrees.  See 38 C.F.R. § 
4.71, General Rating Formula for Disease and Injuries of the 
Spine, Note 2 (2006).  On examination, there was no 
abnormality of gait, no tenderness to palpitation, and x-rays 
reflect normal vertebral height and alignment.  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  However, the functional loss 
due to pain has already been considered in the veteran's 10 
percent evaluation.  Thus, the Board finds that an increased 
evaluation for mechanical back pain with degenerative disc 
disease of the lumbar spine is not warranted. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

2.  Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim for increased evaluation shall be fixed in accordance 
with the fact found, but shall not be earlier than the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  

A "claim" is defined as a formal or informal communication, 
in writing, requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2006).  Such informal claim must identify the benefit 
sought.  38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2006).  The date 
of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2006).

There are no documents on record filed prior to the veteran's 
December 27, 2002 application for compensation and pension.  
This was the first correspondence received that could be 
construed as an application or claim for service connection.  
Thus, there is no dispute as to the date of application for 
service connection.  The veteran was separated from active 
duty in June 1998.  A claim for compensation was not received 
within one year of separation.  Therefore, the effective date 
for service connection would be the later of the date of 
receipt of claim or the date entitlement arose.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).

The veteran contends in his June 2003 notice of disagreement 
that he is entitled to an earlier effective date because he 
has documented back pain dating back to his separation from 
service.  Although medical evidence reflects an onset of back 
pain in service, prior to December 27, 2002, the effective 
date of service connection is determined by the date the 
veteran filed his original claim with VA, and not the date 
entitlement arose.  Therefore, the claim for an earlier 
effective date of the award must be denied as a matter of 
law.

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's mechanical back pain with degenerative disc disease 
of the lumbar spine warrants a higher rating evaluation.  The 
effective date of for the grant of service connection is 
determined in this case by the date the veteran filed his 
original claim, and not by the date the entitlement arose.  
See 38 C.F.R. § 3.400 (2006).  The appeal is accordingly 
denied in its entirety.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An initial evaluation for mechanical back pain with 
degenerative disc disease of the lumbar spine, in excess of 
10 percent, is denied.

The claim of entitlement to an effective date prior to 
December 27, 2002 for the award of service connection for 
mechanical back pain with degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


